There were no objections or exceptions to the evidence. The court gave to the jury a full and fair charge on the law of the case, covering the different degrees of murder, and at the request of defendant in writing gave 31 written charges, many of which were duplicates of what had already been charged. Nine charges requested in writing by defendant were refused. The first of these does not assert a correct proposition of law. The jury must weigh and consider the testimony of the defendant, as other testimony in the case, and, after so weighing it, accept or reject it as they may decide.
Refused charge 2 was fully covered by the oral charge and the given written charges.
Charge 3 was defective in that it assumed the defendant to be a reasonable man.
Charge 4 is fully covered by the several charges given at the request of the defendant, defining a reasonable doubt, as well as in the court's oral charge.
Charge 5 is so obviously bad as not to need comment.
Charge 6 is not predicated on the evidence or confined to the charge on which the defendant was being tried.
Charge 7 was fully covered by the oral charge and the special written charges given at the request of the defendant. *Page 655 
Charge 8 is not a correct statement of the law of self-defense. In order to justify a man to shoot in self-defense, even in his own home, the conduct of his adversary must be such as to impress the mind of a reasonable man that he must shoot in order to prevent death to himself, or great bodily harm, and only then, when the defendant was free from fault in bringing on the difficulty.
It is not necessary to pass upon charge 9, refused to defendant, as every legal proposition embraced in the charge had been fully and fairly given in the oral charge and in several of the written charges requested by the defendant.
We find no error in the record, and the judgment is affirmed.
Affirmed.